Case 9:19-cr-80083-DMM Document 16 Entered on FLSD Docket 08/05/2019 Page 1 of 5



                             UM TED STATES DISTRICT COURT
                             SOUTH ERN DISTRICT OF FLORIDA

                         CA SE NO. 19-CR-80083-M m DLEBRO OKS

  UM TED STA TES O F AM ER ICA

  VS.

  RICHARD CICCARELW
                        D efendant.
                                              /
                                          FACTUAL PROFFER

         1.      From at least N ovem ber 2017 tlzroug,
                                                      h Febnzary 2018,the D efendant,using the

  internetusernnme RlCH25N on a Russian website nam ed iM GSRC.RU,posted photop aphsof

  hisdaughterw ith the caption,ttdirty com m entsw elcom ed''in the title ofthe m essage board. The

  defendant,as RICH 25N ,created folders thatw ere accessible as w ell. In the GçDaughter''folder,

  the im agesincluded a com m entby RICH 25N ,follow ed by com m entsofotherusers,as follow s:

              a. Posted with thecom ment,tr irty comm ent'swelcom e,''wasaphotograph
                 ofthe defendant's daughterwearing only underwear standing nextto a
                 Cluistm as tree. Three users posted com m ents on Novem ber 26, 2017
                 including,(tbeautifulgirl''5tûlovethepics'''and Gscan shebemy present?''

              b. Posted was a photograph of the defendant's daughter w earing only
                 underwear playing a board gam eTand sitting nextto an adultmale. Two
                                      .


                 users posted com m ents on N ovem ber 26, 2017 including, çtw ow '' and
                 Rstrip candy land!!!W hy didn'tIthink ofthatl''

              c. Postedw asaphotograph ofthe defendant'sdaughtersitting on abronzed
                 lion in frontofa sign thatread Htaion Colmtry Safario'' Oneuserposted
                 Eçwhatacutie''onNovem ber26,2017.

                 The defendant, using the screen'nam e RICH 25N , also created a folder entitled

  GW ife,'' and tçsandra 2.5' R1CH25N created the following password protected foldersp:
Case 9:19-cr-80083-DMM Document 16 Entered on FLSD Docket 08/05/2019 Page 2 of 5



  tW eighborsM om andDaughterby m e,''çG-rributesr''Gtl-lotgirlatwork,''and çtM isc.''
        1


            3.      The defend= t,using thescreen nam eR1CH25N , also comm ented onphotop aphs

  postedby otherusers. Severalexamplesofllispostingsareasfollows:

                 a. OnJanuary3,2018at21:29,tmdem eathnine(9)photoscaptionedasE&W ife,
                    mzd daughter.Tellm ewhatyou would do ...,''RICH 2SN posted ttM m m m
                    sexy daughter. W ould you help her with m e?'' Som e of the photos
                    displayedwhatappearedtobeabioyde-hairedadultfemale,ayoungblonde
                    11to 14year-oldgirl,orbothoftàem. Ineachphototheywerebothfully
                    clothed.

                 b. OnFebruary2,2018at20:12,undemeathtwelve(12)photoscaptionedas
                    CCSaraIZ on M usically,01,55R1CH 25N posted tlshe is pretty '' kach photo
                                                                              .


                    displayed what appeazed to be an approxim ately nine-yea'r-old girl
                    recording herselfsinging on a com puter.

            4.      Subscriberrecordsavailablefrom thiswebsitecortfirmedthgtthe defendant, using

  the screen nqme RlCli25N used the email accountrichardzsn@yahopcom and IP address
                                                                              .



  73.49.133.59.

                    Com castfesponded to arequestforsubscriberinform ation on the 73.49.133.59 IP

  address,thatthe subscriberofthe accountw asthe defendant, and provided llishom e address a's

  thelocation ofservicein W estPalm Bçach, R orida.

            6.      On M arch 8,2018,Federalagentsofthe Depadm entofHom eland Security made
  contactwith the defendantathisplace of employm entlocated at 153 W oodbridge Road, Palm

  Beach,R orida. The defendantescorted the agebtsin and located a room where they a11could

  speak. Thedefendantstated thathewastheNon-commissioned Officerin Charge(NCOIC)of
  a11W hite House commuications for the United States Army atM ara Lago. The defendant

  advised he wasperm anently assigned to Palm Beach, Florida,and provided hiswork cellphone
Case 9:19-cr-80083-DMM Document 16 Entered on FLSD Docket 08/05/2019 Page 3 of 5



  nllmber. He advised his email addresses were Richardciccarella84@ e ail.com and
  Richardciccarellazs@ > ail.œ m. HenotedthathisjobstatuswithintheUnitedStatesArmywas
  categorized as a Telecom m unicationsOperations Chief,lxvelM O S 25W .

                Dudngtherecorded interview ,thedefendantwasadvised ofhisO ticle 131rights
  and M iranda w arnings Federalagents ofthe D ep!artm entofHom eland Security, w hich he w aived

  freely, verbally, and in w riting. The defendant stated that he had been using the w ebsite

  Gr hatstep''butstoppedusingitbecauseofquestidnablecom mentsaboutchildren. Headvisedhe

  neverhad orused a RichardzsN@ yahoo.com email. The defendantadmitted thathe posted
  sexualphotos ofhisw ife online,butshe w as notlaw are ofthe types ofphotos they w ere. H e w as

  show n the photosposted in the iM G SR C.RU w ebsite and confirm ed those picturesto be hisw ife

  and the ones he had posted. The defendantadm itted posting photos ofhis daughter,butthen

  peoplebegan to postcom mentsthathe did notlike.

         8.     Thedefendant'swifeconfirm ed thedefendanthadaU.S.Army issubdgrayiphone,

  phone num ber 202-814-9678,serialnum ber 352013075156767 w hich w as passw ord protected.

  She confirmed the defendantrecently created a www.yahoo.com emailaccotmtforllis çjunk
  em ail.'' Thedefendant'swifealso providedthattQ5n''wasthe defendant'sM OS thatheusesfor

  passwordsand em ailaddresses.

         9.     TheFederalagentsoftheDepartmentofHomeland Security asked thedefendantif

  RichardzsN@ yahoo.com washisemailandagainhestated,GW o''. Thedefendantwasthenasked
  toattempttologin towww.yahoo.com usingtheRichardzsN@yahoo.com. Thedefendantused
  his phone, accessed the w ww .yahoo.com em ail login screen, and entered RichardzsN as the

  usernam e. Thewebsiterequested hefillin them issingdigitsofwhatappeared tobehiswork cell

  phonenumberasa security measure. Oncethedefendantentered them issing numbers,hiswork
Case 9:19-cr-80083-DMM Document 16 Entered on FLSD Docket 08/05/2019 Page 4 of 5



  phone rang w ith an incom ing text m essage that provided an access key to the

  RichardzsN@ yahoo.com em ail. Once the em ailwas accessed,law enforcementobserved that
  there w ere no m essagesin the inbox,sent,ordeleted folders.

         10.       The Federalagents oftheD epartm entofH om eland Security asked the defendantif

  he had deleted any em ails,relating to anything to do with child pornor aphy. The defendant

  stated he received severallinks to his em ailaddress,thatw hen clicked on, opened w ebsites that

  revealed child pornography. The defendant stated that he did nottell agents about the links

  because he w as scared, which is also the reason he lied about lzis em ail address,

  RichardzsN@ yahoo.com. Thedefendantstatedthattheonlyemailaddresshereceivedlinkson
  wasRichardzsN@ yahoo.com from January to February2018. Thedefendantstated heççegged''
  on the users w ho com m ented on his daughter,w hich w ere im ages of his daughter topless in

  lm de> eacyRSZ SCUSSCd above.

         11.      The defendant sipzed a consent to seize and search a1lthe digital devices in his

  residence. Hispreviousiphone6,withIM EI#353331075769903 (which hadbeen giventohis
  four-year-old daughter)revealed internethistory forthe iMGSRC.RU Russian website in the
  deleted space.

         12.      B y ap eeing to these facts,the defendantagreesthe follow ing elem ents of m aking

  a false statem ent to a federal officer,charged in Count 1 of the lrlform ation, w ould be proven

  beyond areasonable doubthad thiscasegoneto trial:

         First,          the D efendantm ade the statem ent,as charged;

         Second.
               .         the statem entw as false;

         Third:          the falsity concerned a m aterialm atter;

         F ourth:        theDefendantactedw illfttlly,knowing thatthestatem entwasfalse;and

                                                 -   4-
Case 9:19-cr-80083-DMM Document 16 Entered on FLSD Docket 08/05/2019 Page 5 of 5



        Fiph:        thefalsestatementwasmadeorusedforamatterwithinthejurisdiction
                     of a departm entor agency ofthe United States.



                                         A RIA NA FA JA RD O OR SH A N
                                         UN ITED S A TES A W O RNEY


   o ate,   7- s-/         By;
                                         GREG O RY CHIL R
                                         A SSIST   U NITED STA TES A TTO RNEY


   Date:3-7-3-lq           By:
                                          MI/I'
                                              IAELSD NICK
                                         A TTOR NEY FOR TH E D EFEND A NT


   Date:7-:J-13            By:
                                           I             CA RELLA
                                           ERI r m
